UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2011 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission file number 333-63432 NOVO ENERGIES CORPORATION (Exact name of registrant as specified in its charter) Florida 65-1102237 (State of Incorporation or Organization) (IRS Employer Identification No.) EuropaPlace d'Armes,750 Cote de Place d'Armes Suite 64, Montreal QC H2Y 2X8, Canada (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (514) 840-3697 Securities registered pursuant to Section 12(b) of the Act: Title of each class: Name of each exchange on which registered: None
